             Case 3:20-cv-00340-BR        Document 17        Filed 06/19/20   Page 1 of 8




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Evan Gerald Miler

                                 UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON – PORTLAND DIVISION


                                                CASE NO. 3:20-cv-00340-BR
Evan Gerald Miler,

                          Plaintiff,             PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                 FOR DAMAGES:
        v.
                                                   1. Violation of the Telephone Consumer
TD Bank USA, National Association;                    Protection Act
Target Enterprise, Inc.; and DOES 1                2. Violation of the Oregon Unlawful Debt
through 100 inclusive,                                Collection Practices Act

                          Defendants.



        COMES NOW Plaintiff Evan Gerald Miler (“Plaintiff” or “Miler”), an individual, based
on information and belief, to allege as follows:
                                         INTRODUCTION
        1.       This is an action for damages brought by an individual consumer for Defendants’
violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter
“TCPA”), which prohibits the use of automated dialing equipment when making calls to
consumers, and the Oregon Unlawful Debt Collection Practices Act Or. Rev. Stat. §646.639
(hereinafter “UDCPA”), which prohibits harassing or annoying calls to consumers.
        2.       Plaintiff brings this action against Defendants TD Bank USA, National
Association (hereinafter “TD Bank”) and Target Enterprise, Inc. (hereinafter “Target”)
(collectively, “Defendants”) for their abusive and outrageous conduct in connection with debt
collection activity.

 Page 1 of 8                            Plaintiff’s First Amended
                                                Complaint
             Case 3:20-cv-00340-BR        Document 17         Filed 06/19/20   Page 2 of 8




        3.       While many violations are described below with specificity, this Complaint
alleges violations of the statutes cited in their entirety.
        4.       The TCPA was designed to prevent calls like the ones described herein, and to
protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to
give consumers a choice as to how corporate entities may contact them and to prevent the
nuisance associated with automated or prerecorded calls.
        5.       The UDCPA is Oregon states version of the federal Fair Debt Collection Practices
Act (hereinafter “FDCPA) and aims to protect consumers against unfair and harassing collection
practices like the ones described herein. Unlike the FDCPA, the UDCPA applies to a creditor
attempting to collect on its own debts.
                                    JURISDICTION & VENUE
        6.       This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
U.S.C. § 227.
        7.       This venue is proper pursuant to 28 U.S.C. §1391(b).
                                    GENERAL ALLEGATIONS
        8.       Plaintiff Evan Gerald Miler is an individual residing in the state of Oregon and is
a “debtor.”
        9.       At all relevant times herein, Defendants engaged via mail, email, and telephone,
in the business of collecting a debt from Plaintiff; specifically, a “consumer debt.”
        10.      At all relevant times, both Target and TD Bank acted as a “debt collector” and
both Target and TD Bank acted as a “creditor.”
        11.      Plaintiff had taken out his first unsecured loan (the “Loan”) with TD Bank in
approximately March of 2019, and purchased personal, family or household goods from Target.
        12.      The loan Plaintiff took from TD Bank was extended primarily for personal,
family or household purposes and is therefore a “debt.”
        13.      Defendants have been attempting to collect on a debt that originated from
monetary credit that was extended primarily for personal, family, or household purposes, and
was therefore a “consumer credit transaction.”
        14.      Because Plaintiff, a natural person allegedly obligated to pay money to
Defendants arising from what Plaintiff is informed and believes was a consumer credit
transaction, the money allegedly owed was a “consumer debt.”


 Page 2 of 8                            Plaintiff’s First Amended
                                                Complaint
          Case 3:20-cv-00340-BR           Document 17       Filed 06/19/20    Page 3 of 8




        15.     Plaintiff is informed and believes that due to the joint relationship on a single
account, both TD Bank and Target regularly collect or attempt to collect debts on behalf of their
own entity and on behalf of the other entity and is therefore a “debt collector.”
        16.     Plaintiff’s account was an unsecured loan and Plaintiff began making payments
on the account.
        17.     Plaintiff began making payments on the loan before he became financially unable
to keep up with the monthly payments.
        18.       Defendants began contacting Plaintiff on or about June of 2019 to inquire about
the status of the loan and to collect on the payments that were no longer being made.
        19.     Plaintiff retained counsel to assist in dealing with the debt and to seek some type
of financial relief.
        20.     Counsel for Plaintiff sent a letter of revocation addressed to TD Bank regarding
the Loan on or about June 20, 2019 (the “First Revocation”).
        21.     Plaintiff believes his revocation and representation letter was received by TD
Bank on June 28, 2019.
        22.     Plaintiff informed TD Bank, through his letter of revocation, that he was revoking
his consent, if it was previously given, to be called on his telephone.
        23.     Plaintiff was frustrated that Defendants continued to make unsolicited calls to his
cellular telephone after contacting TD Bank to revoke his consent.
        24.     Plaintiff denies that he ever gave his express consent to be contacted on his
cellular telephone by automatic dialing machines and pre-recorded messages.
        25.     Counsel for Plaintiff sent a second letter of revocation to TD Bank on or about
September 14, 2019 (the “Second Revocation”).
        26.     Despite the First Revocation and the Second Revocation (hereinafter,
collectively, the “Revocations”), Defendants continued to contact Plaintiff between
approximately June 20, 2019 through February 7, 2020; the type of contact was through phone
calls to Plaintiff on his cellular telephone.
        27.     Despite notice being sent, Defendants continued to contact Plaintiff on his
cellular telephone regarding collection of his outstanding debt.
        28.     Defendants ignored Plaintiff’s letter of representation and continued to contact
him for at least three (3) months following receipt of Plaintiff’s letter First Revocation and


 Page 3 of 8                           Plaintiff’s First Amended
                                               Complaint
         Case 3:20-cv-00340-BR           Document 17        Filed 06/19/20      Page 4 of 8




continued to contact him for at least (1) month following receipt of Plaintiff’s Second
Revocation.
       29.     Despite being aware of both of Plaintiff’s Revocations, Defendants continued to
contact Plaintiff on his cellular telephone.
       30.     Defendants’ calls were frequent in nature and continued despite receiving written
confirmation that Plaintiff was revoking any consent that may have been previously given to be
called on his cellular telephone.
                                    FIRST CAUSE OF ACTION
                                       (Violation of the TCPA)
                                           (47 USC § 227)
                                 (Against Defendants and Does 1-100)

       31.     Plaintiff re-alleges and incorporates the allegations in paragraphs 1 through 30.
       32.     Since at least June of 2019, Defendants started calling Plaintiff’s cellular
telephone requesting that payment be made on the account Plaintiff held with Defendants.
       33.     Plaintiff informed TD Bank directly, and Target by agency with TD Bank, that
he had revoked consent to be contacted by Defendants and was represented by counsel on at
least one of the numerous telephone calls he received in 2019.
       34.     Defendants continued to call Plaintiff frequently after Plaintiff withdrew his
consent to be contacted by an automatic dialing machine.
       35.     Defendants would contact Plaintiff frequently regarding payment on the account.
       36.     Defendants placed the above cited calls using an artificial or prerecorded voice
to deliver the collection messages without Plaintiff’s prior express consent.
       37.     Collectively, Defendants contacted Plaintiff on at least one hundred sixty-nine
(169) separate occasions after Plaintiff informed Defendants that he did not wish to be contacted
on his cellular telephone and withdrew any prior consent that may have been given.
       38.     All calls placed by Defendants to Plaintiff utilized an “automatic telephone
dialing system” as defined by 47 U.S.C. §227(a)(1).
       39.     These calls were made to Plaintiff’s cellular telephone and were not calls for an
emergency purpose as defined by 47 U.S.C. §227(b)(1)(A).
       40.     These telephone calls by Defendants, or its agent(s), violated 47 U.S.C.
§227(b)(1)(A)(iii).
///


 Page 4 of 8                           Plaintiff’s First Amended
                                               Complaint
         Case 3:20-cv-00340-BR           Document 17        Filed 06/19/20     Page 5 of 8




                                  SECOND CAUSE OF ACTION
                                   (Unlawful Collection Practices)
                                          (ORS § 646.639)
                                (Against Defendants and Does 1-100)
        41.      Plaintiff re-alleges and incorporates the allegations in paragraphs 1 through 40.
        42.      Plaintiff, as “a natural person who purchases or acquires property, services or
credit for personal, family or household purposes”, is a “Consumer”. OR. REV. STAT. §
646.639(1)(b).
        43.      Plaintiff is a “Debtor” because Plaintiff is “a consumer who owes or allegedly
owes a debt”. OR. REV. STAT. § 646.639(1)(i).
        44.      Plaintiff’s transaction with Defendants in March 2019 constitute a “Consumer
transaction” as Plaintiff is a Consumer and Defendants were providing “property, services or
credit to consumers.” OR. REV. STAT. § 646.639(1)(c).
        45.      TD Bank is a “Creditor” as TD Bank, in the ordinary course of business, “engages
in consumer transactions”, by extending credit, “that result in a consumer owing a debt” to the
Defendants. OR. REV. STAT. § 646.639(1)(e).
        46.      Target is a “Creditor” as Target, in the ordinary course of business, “engages in
consumer transactions”, by selling property, “that result in a consumer owing a debt” to the
Defendants. OR. REV. STAT. § 646.639(1)(e).
        47.      Both TD Bank and Target are a “Debt collector” as both TD Bank and Target
attempted to “collect a debt owed, or alleged to be owed, to a creditor or a debt buyer.” OR.
REV. STAT. § 646.639(1)(h).
        48.      TD Bank cannot assert a defense under OR. REV. STAT. § 646.643 as to the
applicability of OR. REV. STAT. § 646.639 since TD Bank is not subject to the requirements of
the Fair Debt Collection Practices Act as it is the original creditor of the debt in question. See 15
U.S.C. 1692a(6)(F). Alternatively, if TD Bank is deemed subject to 15 U.S.C. 1692 et seq., TD
Bank is not in compliance with the same as the allegations cited above are in violation of both
15 U.S.C. 1692c(c) and 1692d(5).
        49.      Collectively, Defendants contacted Plaintiff on at least one hundred sixty-nine
(169) separate occasions; frequently calling Plaintiff multiple times within the same hour time
span.
        50.      Each of the above cited calls were an attempt to collect a debt.


 Page 5 of 8                           Plaintiff’s First Amended
                                               Complaint
            Case 3:20-cv-00340-BR      Document 17         Filed 06/19/20      Page 6 of 8




       51.      Defendants’ frequent calls to Plaintiff constitutes communication with a debtor
“repeatedly or continuously” and “with the intent to harass or annoy the debtor” in direct
violation of OR. REV. STAT. § 646.639(2)(e).
       52.      Defendants’ repeated calls to Plaintiff which were made after receipt of both
Letters of Revocation show Defendants’ actions were willful.
       53.      Defendants’ willful collection attempts were made in violation of OR. REV.
STAT. § 646.639(e), Plaintiff seeks to recover all of his attorneys’ fees in connection with the
preparation and trial of this cause under the authority of OR. REV. STAT. § 646.641(2).
                                    PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment as follows:
       a.       An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
                §227(b)(3)(B) & (C) for each and every violation.
       b.       An award of statutory damages of $200.00, pursuant to OR. REV. STAT. §
                646.641(1) for each and every violation.
       c.       Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct
                in the future.
       d.       Pursuant to OR. REV. STAT. § 646.641(1) both actual damages and punitive
                damages in an amount to be proven at trial.

                                                     Respectfully submitted,


                                                     PERRY, SHIELDS, CAMPBELL,
                                                     FLOYD, PLLC

Dated: June 16, 2020                                 /s/ Kyle Schumacher
                                                     Kyle Schumacher
                                                     Attorneys for Plaintiff




 Page 6 of 8                         Plaintiff’s First Amended
                                             Complaint
         Case 3:20-cv-00340-BR         Document 17        Filed 06/19/20       Page 7 of 8




                               DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial of this matter by jury.




                                                     PERRY, SHIELDS, CAMPBELL,
                                                     FLOYD, PLLC


Dated: June 16, 2020                                 /s/ Kyle Schumacher
                                                     Kyle Schumacher
                                                     Attorneys for Plaintiff




 Page 7 of 8                         Plaintiff’s First Amended
                                             Complaint
         Case 3:20-cv-00340-BR         Document 17        Filed 06/19/20    Page 8 of 8




                             CERTIFICATE OF SERVICE
       I certify that on the date below I caused a copy of this document to be delivered to the
following via the Court’s electronic filing system:


Defendant TD Bank USA, National Association


c/o Nicholas Dazer PC
Nicholas L. Dazer: nick@dazerlaw.com, secretary@dazerlaw.com
c/o Barnes & Thornburg LLP
Brian Melendez: brian.melendez@btlaw.com, bmelendez@btlaw.com, pwalton@btlaw.com


Defendant Target Enterprise, Inc.
Service of this document on the newly added Defendant Target Enterprise, Inc., will be
accomplished pursuant to Fed. R. Civ. P. 4.




 Page 8 of 8                         Plaintiff’s First Amended
                                             Complaint
